          Case 3:18-cv-01017-SI    Document 15   Filed 03/28/19    Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF OREGON



WILLIAM WALTERS,                             Case No. 3:18-cv-1017-SI

              Plaintiff,                     JUDGMENT

     v.

UMPQUA BANK, N.A., and DOES 1
through 100 inclusive,

              Defendants.


     Based on the Court’s ORDER,

     IT IS ADJUDGED that this case is DISMISSED.

     DATED this 28th day of March, 2019.

                                             /s/ Michael H. Simon
                                             Michael H. Simon
                                             United States District Judge




PAGE 1 – JUDGMENT
